Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication system” in claim 11 and “vendor system” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

4.	For claims 2, 5, 8, 12, 15, 17 and 19-20, the phrases “one of” and “one or more of” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 4-8, 10-12, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cope (U.S. Patent 8,498,982).
	For claim 1, Cope teaches a method comprising:

	validating each of the plurality of signatures, to ensure that the signatures are the proprietary files of the vendor (note column 15, lines 18-33, signatures are compared with content stored in database 114 to validate they are unique); and
	adding the plurality of the signatures to a global database (note column 12, lines 12-17; column 14, lines 49-55 and 60-64, user may store signatures in database 114 to expand publically-accessible library of comparison), the global database used to compare the proprietary data of the vendor to other technology data (note column 10, lines 12-25, database 114 is a global database used to compare against user content requests).


	For claim 11, Cope teaches a technology and ownership validation system comprising:
	a signature validator comprising:

		a signature validator to validate each of the plurality of signatures, to ensure that each of the signatures are the proprietary files of the vendor (note column 15, lines 18-33, signatures are compared with content stored in database 114 to validate they are unique); and
	a memory including a global database to store the plurality of the signatures (note column 12, lines 12-17; column 14, lines 49-55 and 60-64, user may store signatures in database 114 to expand publically-accessible library of comparison), the global database used to compare the proprietary files of the vendor to other technology data (note column 10, lines 12-25, database 114 is a global database used to compare against user content requests).


	For claim 19, Cope teaches a system to provide technology and ownership validation of files, the system comprising:

	a signature validator to receive the unique signatures from the vendor system and validate that they are unique (note column 15, lines 18-33, signatures are compared with content stored in database 114 to validate they are unique); and
	a global database to store the unique signatures and metadata (note column 10, lines 12-25, database 114 is a global database used to compare against user content requests), the global database used to identify leakage, misappropriation, and contamination of the proprietary files with one or more of: proprietary files from another vendor, and open source files (note column 17, lines 5-31, database includes signatures of content from open source and proprietary software repositories).


	For claims 2, 12 and 20, Cope teaches claims 1, 11 and 19, wherein the proprietary file comprises one of software source code, Hardware Design Language (HDL), hardware description, and scripting language (note column 14, lines 23-28, files include source code; column 17, lines 47-50, files include scripting language JavaScript).

	For claims 4 and 14, Cope teaches claims 1 and 11, further comprising: utilizing the global database to identify free and open source software (FOSS) incorporated into 

	For claims 5 and 15, Cope teaches claims 1 and 11, further comprising: utilizing the global database to identify a leakage of the proprietary file or a portion of the proprietary file, the leakage indicating a presence of the proprietary file or the portion of the proprietary file in one of: public domain data, free and open source (FOSS) data, and other vendors' proprietary data (note column 16, lines 47-52, storage of user content signature in the database 114 will result in other users of the system, i.e. other vendor’s proprietary data, potentially matching with the user’s proprietary file).

	For claims 6 and 16, Cope teaches claims 1 and 15, further comprising: notifying a particular vendor when the signature indicates that one or more submitted proprietary files of the particular vendor are registered to another entity (note column 25, lines 22-31, results of a signature match are reported to the user).

	For claim 7, Cope teaches claim 6, further comprising: resolving conflict between one or more signatures and other data in the global database (note column 21, 7-24 and column 26, lines 41-53, signature match noise is reduced, i.e. resolving conflict, by identifying licensing).

	For claims 8 and 17, Cope teaches claims 7 and 16, wherein resolving conflict comprises one or more of: identifying co-ownership, identifying licensing, acquisition, 

	For claim 10, Cope teaches claim 1, further comprising: tracking and providing a proof of authorship, and chain of ownership (note column 10, lines 15-25, database 114 includes signatures and file metadata including file dates; column 16, lines 47-52, storage of user content signature in the database 114 provides proof of authorship), based on the signatures that are resistant to code modifications and alterations (note column 14, 56-67 and column 16, 16-26, signature comparison includes essence signatures that are resistant to code modification).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cope as applied to claims 1 and 11 above, and further in view of Yeap et al. (U.S. Patent Application Publication 2019/0280856; hereafter “Yeap”).
	For claims 3 and 13, Cope differs from the claimed invention in that they fail to teach:


	Yeap teaches:
	utilizing a blockchain code to create a public ledger in a distributed database, to record the signatures (note Fig. 2, paragraphs [0022], [0024]-[0025] and [0028], steps 112, 120 and 132, Intellectual Property file is hashed and stored in a public blockchain ledger).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proprietary content matching of Cope and the IP blockchain of Yeap. It would have been obvious because combining prior art elements (IP content comparison of Cope; IP registration on a blockchain of Yeap) would yield the predictable results of verifying a proprietary code does not improperly contain components from outside sources (Cope) and then registering the proprietary code on a public blockchain for public proof of ownership (Yeap).


8.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cope as applied to claims 1 and 11 above, and further in view of Hefeeda (U.S. Patent Application Publication 2015/0294094).
	For claims 9 and 18, Cope teaches claims 1 and 11, further comprising:


	Cope differs from the claimed invention in that they fail to teach:
	and to alert the vendor when a policy violation is detected.

	Hefeeda teaches:
	and to alert the vendor when a policy violation is detected (note paragraphs [0037] and [0078], notification is sent to content owners when copies are found by crawl component).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proprietary content matching of Cope and the notification to content owners of Hefeeda. It would have been obvious because combining prior art elements (content crawling and comparison of Cope; notification to content owners of Hefeeda) would yield the predictable results of crawling websites looking for content comparison (Cope) and then notifying owners when their intellectual property is discovered (Hefeeda).


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Weigert (U.S. Patent Application Publication 2010/0242028) teaches code provenance review comparing code fragment signatures with open and private sources (note paragraphs [0076], [0095]-[0096]).

	Mousavi et al. (U.S. Patent Application Publication 2009/0281995) teaches a code signature comparison with content found by a crawler (note paragraphs [0069]-[0070] and [0076]-[0078]).

	Kim et al. (“A Birthmark-based Method for Intellectual Software Asset Management”) teaches identification of an executable file that is stored in an asset management database (note pages 3-4, sections 3.2 and 3.3)

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J Pearson/Primary Examiner, Art Unit 2438